DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelley, III et al. (2010/0107037).
Regarding claim 1:
Pelley teaches:
An apparatus comprising: 
a non-associative memory comprising a plurality of storage locations [par 13, 15, 22 –  applicant defines a non-associative memory on page 3 of the specification as a memory where an address maps to a specific physical location in memory. In the Pelley disclosure an address for a read is linked to a specific location in memory such that use of the address in a read operation will result in accessing the known defective location. Thus the memory of Pelley meets the BRI of the claimed non-associative memory]; 
error recovery storage to store at least one error recovery entry providing a recovery value for a corresponding storage location of the non-associative memory [par 13, 15 – CAM used as error recovery storage]; and 
control circuitry responsive to a non-associative memory read request specifying a target address of a storage location of the non-associative memory [fig 1 – 16; par 15], 
when the error recovery storage includes a valid matching error recovery entry for which the corresponding storage location is the storage location identified by the target address [par 15, 22], 
to return the recovery value stored in said valid matching error recovery entry as a response to the non-associative memory read request, instead of information stored in the storage location identified by the target address [par 13, 15, 22]; 
wherein each error recovery entry comprises a validity field and an address field [fig 2; par 16]; and 
the valid matching error recovery entry comprises an error recovery entry for which the validity field indicates that the error recovery entry is valid and the address field indicates an address matching the target address [fig 2; par 16].

Regarding claim 8:

The apparatus according to claim 1, in which in response to a non-associative memory write request specifying a write target address and a write value to be written to the storage location of the non-associative memory identified by the write target address, when the error recovery storage includes a valid matching error recovery entry for which the corresponding storage location is the storage location identified by the write target address, the control circuitry is configured to update at least a portion of the recovery value stored in the valid matching error recovery entry based on the write value specified by the non-associative memory write request [par 15 – after the location has been determined defective the CAM is used for both reads and writes, and any writes to the address will update the CAM entry instead].

Regarding claim 11:
Pelley teaches:
The apparatus according to claim 1, comprising error detection circuitry to detect errors in information stored in the non-associative memory [fig 1 – 16; par 15].

Regarding claim 12:
Pelley teaches:
The apparatus according to claim 11, in which in response to detection of an error in information stored in a given storage location of the non-associative memory, when the error detected by the error detection circuitry is correctable and the error recovery storage includes [par 15, 20-22].

Regarding claim 19:
The claim is rejected as the method of using the apparatus of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pelley, III in view of Jung (2019/0377634).
Regarding claim 16:
The teachings of Pelley are outlined above.
Pelley does not explicitly teach the non-associative memory comprising a tightly couple memory (TCM). Pelley does, however, teach the memory being SRAM [par 23].
Jung teaches that SRAM and TCM are interchangeable memory types [par 35].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the TCM of Jung with the non-associative memory of Pelley.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Pelley teaches an apparatus that differs from the claimed device solely by substitution of the disclosed non-associative memory of Pelley with a TCM. The non-associative SRAM of Pelley and the TCM of Jung were known in the art, and the functions of SRAM and TCM memory were known to those of ordinary skill. Substitution of a TCM, such as that of Jung, for the SRAM main memory of Pelley would have predictable results to those of ordinary skill in the art prior to the effective filing date as the operation of the two memory types were known to those of ordinary skill in the art and Jung explicitly discloses them .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pelley, III in view of Walker et al. (2020/0065243).
Regarding claim 17:
The teachings of Pelley are outlined above.
Pelley does not explicitly teach the non-associative memory comprising a direct-mapped cache. Pelley does, however, teach the memory being SRAM [par 23].
Walker teaches use of a direct-mapped SRAM cache [par 23].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the direct-mapped cache of Walker with the non-associative memory of Pelley.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Pelley teaches an apparatus that differs from the claimed device solely by substitution of the disclosed non-associative memory of Pelley with a direct-mapped cache. The non-associative SRAM of Pelley and the direct-mapped SRAM cache of Walker were known in the art, and the function of a SRAM memory was known to those of ordinary skill. Substitution of a SRAM used as cache, such as that of Walker, for the SRAM main memory of Pelley would have predictable results to those of ordinary skill in the art prior to the effective filing date as in both contexts the memory type was the same and the principle of operation, i.e. a target address mapping to a specific storage location, was also the same. The .

Allowable Subject Matter
Claims 3-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art was not found that explicitly teaches, or fairly suggests, claimed poison field and its use as outlined in claim 3.
Claims 9, 10, 13, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 11, 12, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon updated search and review of the prior examiner’s indication of allowable subject matter in original claim 2, the allowability of the limitations of original claim 2 (now incorporated into claims 1 and 19) has been withdrawn. Newly discovered art has been applied to reject amended claims as explained in the rejection above. This action is accordingly non-final.
Claims 3-7 are allowed. 
Claims 9, 10, 13, 14, and 15 contain allowable matter not found to be taught or fairly suggested in the prior art as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113